ACCEPTED
                                                                                      12-15-00216-CV
                                                                         TWELFTH COURT OF APPEALS
                                                                                       TYLER, TEXAS
                                                                                  9/3/2015 2:56:56 PM
                                                                                            Pam Estes
                                                                                               CLERK

                       NO. ________________________

                                                                      FILED IN
                                                               12th COURT OF APPEALS
                               IN THE                               TYLER, TEXAS
                         COURT OF APPEALS                       9/3/2015 2:56:56 PM
                              FOR THE                                 PAM ESTES
                      TWELFTH DISTRICT OF TEXAS                         Clerk




                IN RE THOMAS LYTLE AND ELLEN LYTLE,
                                        Relators,

                                        v.

                THE HONORABLE TERESA DRUM, JUDGE
                  PRESIDING 294TH JUDICIAL DISTRICT
                COURT OF VAN ZANDT COUNTY, TEXAS,
                                          Respondent,


                             Real Parties in Interest:

                              David C. Petruska
                              Sandra L. Petruska
                            Helmuth K. Gutzke and
                              Zackiann Gutzke,
                                                 Defendants.

                          APPENDIX TO PETITION
                         FOR WRIT OF MANDAMUS
                             PART ONE

Barbara L. Emerson, Esq.
Texas State Bar No. 06599400
BELLINGER & SUBERG, LLP                      ORAL ARGUMENT REQUESTED
10,000 N. Central Expy., Suite 900
Dallas, TX 75231
214.954.9540 – Telephone
214.954.9541 – Facsimile
bemerson@bd-law.com
TO THE HONORABLE COURT OF APPEALS:

      Pursuant to Tex. R. App. p. 52.3(f) attached hereto as an appendix to

Relators Thomas Lytle and Ellen Lytle’s Petition for Writ of Mandamus are true

and correct copies of the following:

TAB 1.     Certified Copy of Order Staying Proceedings signed         001
           August 21, 2015

TAB 2.     Certified Copy of Defendant David C. Petruska’s            002
           Motion to Stay All Proceedings With Legal Authorities
           in Support, filed August 4, 2015

TAB 3.     Certified Copy of Plaintiffs' Opposition to Defendant      017
           David C. Petruska's Motion to Stay All Proceedings,
           filed August 14, 2015

TAB 4.     Certified Copy of Plaintiffs' First Amended Petition,      023
           filed February 12, 2015

TAB 5.     Relevant Caselaw cited in Relators’ Petition for Writ of   029
           Mandamus with Excerpts Highlighted

              U.S. v. Little Al, 712 F.2d 133, 136 (5th Cir. 1983)    029

              Alcala v. Texas Webb County, 625 F. Supp. 2d 391,         034
              397 (S.D.Tex. 2009)

              In re Charles D. Messervey Trust, No. 04-00-00700-      053
              CV, 2001 WL 55642 (Tex. App.—San Antonio
              Jan. 24, 2001) (orig. proceeding)

              In re Gore, 251 S.W.3d 696, 699 (Tex. App.—San          057
              Antonio 2007) (orig. proceeding)

              Gebhardt v. Gallardo, 891 S.W.2d 327, 331 (Tex.         063
              App.—San Antonio 1995)
  ! l tol   0'   &. If    '" V   1 J1   1 V t .J _,, 1111
                                                            From: unknown     Page: 212     Date: 8/211201510:42:15 AM




                                                                            CAUSE N0.14-00172


    THOMAS LYTLE & ELLEN LYTLE                                                 §          IN THE DISTRICT COURT
                                                                               §
   v.                                                                          §          294th JUDICIAL DISTRICT
                                                                               §
    DAVID C. PETRUSKA, ET. AL.                                                 §          VANZANDT COUNTY, TEXAS


                                                                  ORDER STAYING PROCEEDINGS

         NOW on
                                           ~-:~o1Pt$                  ·
                           the application for Stay of Proceedings filed in this matter on August 4,
   2015 comes on for hearing. The Court having examined the application, the evidence and
   counsels' argument, is of the opinion that the Motion should, in all things be granted.
           THE COURT FINDS that the defendant, David C. Petruska, is the subject of a Felony
    Indictment currently pending In the District Court of Van Zandt County, Texas and such
    indictment contains factual allegations substantially similar to the allegations contained in the
    instant matter.
          THE COURT FURTHER FINDS that to continue these proceedings in this case would
   create an impermissible jeopardy to the Defendant and would have the potential to cause the
   Defendant to be forced to either forego his constitutional right against self-incrimination or be
   forced to waive his constitutional right and suffer the consequences, If any, of such waiver.
          THE COURT FURTHER FINDS that it is inappropriate in the Instant case to force the
  . Defendant to choose between the assertion of or a waiver of his constitutional rights at this
 . stage of this litigation.
           IT IS THEREFORE ORDERED AND RENDERED that this proceeding is hereby stayed
   for a period ending the earlier of six-months from the date of the Order, or the completion of
   the trial level proceedings In the Van Zandt criminal action. In the event that the criminal
   matter is not resolved within the six-month stay, the Defendant, David C. Petruska, has the
   right to again move this Court for an additional stay and the Plaintiffs have the right to oppose
   such stay should the Plaintiffs choose to make such opposition.
                         Signed this ~I day of August, 2015.




   ORDeR STAYING PROCEEDINGS - page 1


TAB 1                                                                                                                    APPENDIX 1
                                                                                            Filed 8/4/2015 10:45:22 AM
                                                                                                        Karen L. Wilson
                                                                                                           District Clerk
                                                                                              Van ZanGilblal~i~

                                                                                               K"mber1y Knowles

                                            NO. 14-00172

        THOMAS LYTLE AND ELLEN                     §       IN Tiffi DIS'IRICT CO"QRT
        LY1LE,                                     §
                                                   §                                                                        I
                                                                                                                            !
        v.                                         §                                                                        !   l


                                                                                                                            I
                                                   §
        DAVID C. PETRUSKA, SANDRA L.               §       294th JUDICIAL DISTRICT
        PETRUSKA, CO:MPASS BANK,                   §
        HELMUTII K. GUTZKE, and                    §
        ZACKIANN GUTZKE                            §       VANZANDT COUNTY TEXAS


                PEFENDANT DAVID C. PETRUSKA'S MOTION TO
             STAY ALL PROCEEDINGS WITH LEGAL AUTHORITIES IN
                                SUPPORT



        TO THE COURT

        COMES NOW, David C. Petruska, Defendant herein, by and through his               att~mey     of record,

        Michael Pezzulli, and respectfully moves this Honorable Court for an Order staying all discovery

        proceedings, on the following grounds and reasons:




                                            FACTUAL BACKGROUND



        Plaintiff's First Amended Petition seeks to inject state law claims of threat of bodily injury.

        Specifically, Plaintiff claims that "Petruska has taken actions to assert his rights to the

        easement, including coming onto Plaintiffs' property and threatening Plaintiff Thomas Lytle with

        an assault rifle, and continuing to assert an easement existed in his pleadings before this

        court.



        Motion to Stay


                                                                                         APPENDIX 2
TAB 2
In essence, Plaintiff's suit papers mirrors the indictment that Plaintiff obtained against the

Defendant in Van Zandt County, Texas on April 21 , 2014. Specifically, the indictment1 alleges

that the Defendant, David Petruska, on or about February 15, 2014, did intentionally or

knowingly threaten Tom Lytle with imminent bodily injury and did there use or exhibit a deadly

weapon, to wit: a firearm, during the commission of said assault and said firearm in the manner

and means of use could have caused serious bodily injury or death to Tom Lytle.2




                                    SUMMARY OF THE ARGUMENT


This requested stay involves weighing Mr. Petruska's fundamental constitutional right to a fair

trial in this civil threat of bodily injury case against a claim that somehow the Plaintiff will be

injured if he cannot maintain a parallel prosecution of the identical claims.

Discovery will obviously seek to elicit evidence from the defendant that he engaged in the

identical alleged illegal activity that is the subject of the State Indictment. The civil proceeding, if

not deferred, will undermine Defendants' Fifth Amendment privilege against self-incrimination,

expand rights of discovery beyond the limits of Texas Rule of Criminal Procedure and expose

the basis of the defense to the prosecution in advance of a criminal trial. A delay of this civil

proceeding will not seriously jeopardize the public interest.




1
    A true and correct copy of the indictment is attached hereto as Exhibit 1.
2   Plaintiffs First Amended Complaint at Page 4, Paragraph 23.

Motion to Stay


                                                                                   APPENDIX 3
                                        LEGAL ARGUMENT




   A. When the court forces Relator to choose between waiving his Fifth

    Amendment right or suffering an adverse inference in this civil case. an

                             abuse of discretion occurs.



Should this Court force the Defendant to answer civil discovery and forego his

constitutional right against self-incrimination while the option to stay the civil

proceedings is available, such order would be an abuse of discretion. In Wehling

v. Columbia Broadcasting System, Wehling invoked his Fifth Amendment right to

silence in the civil case while there was a competing grand jury proceeding, and

the district court ordered Wehling to answer the discovery requests or suffer

dismissal of his civil case. 608 F.2d 1084, 1086 (5th Cir. 1979),    on reh'g, 611
F.2d 1026 (1980). Subsequently, the district court dismissed his case and

refused to g'rant a stay of civil discovery. /d. at 1086. On appeal and under an

abuse of discretion standard of review, the Wehling court reversed the dismissal ·

of Wehling's civil suit holding the district court's dismissal was "constitutionally

impermissible," for the U.S. Supreme Court has "disapproved of procedures                         l
                                                                                                  I ;
which require a party to surrender one constitutional right in order to assert                    I
                                                                                                  1.
                                                                                                       ,.
                                                                                                       ' .

                                                                                                       I -
another." 608 F.2d at 1088 (noting that dismissal of the civil case is inappropriat$f'-           !
                                                                                       !-,···.

where other, less burdensome remedies [such as a stay of civil discovery]

Motion to Stay


                                                                                     APPENDIX 4
available) (citing Simmons v. United States. 390 U.S. 377. 394 (1968)).

Therefore, when a court forces the Defendant to answer civil discovery and

forego his constitutional right to silence while the option to stay the civil

proceedings is available and the Defendant is under criminal indictment for the

same events, the refusal to stay the civil case is an abuse of discretion.



     B. If ordered to give a civil deposition, Defendant will be unable to
           adequately defend himself in both cases, thus violating his
      constitutionaf·rights to due process and against self-incrimination.


Absent the requested stay, the Defendant will be unable to answer any questions

of substance in his civil deposition; therefore, he will be unable to make his

defense to the accusations asserted by the Plaintiff, Tom Lytle. This outcome is

an unconstitutional denial of David Petruska's right to due process in this case. A

fundamental precept of our judicial system is equal treatment under the law and

hamstringing David Petruska by the tactic of insisting on a premature deposition

to force assertion of the Fifth Amendment violates that premise. Once a

deposition occurs in this context, the harm is done, and the bell cannot be

unrung.

This trial court should stay the civil case when, as here, such a stay is necessary

to avoid "substantial and irreparable prejudice." United States v. Little AI. 712
F.2d 133. 136 (5th Cir. 1983) (citing SEC v. First Fin. Group of Tex.. Inc.. 659
F.2d 660.668 (5th Cir. 1981)). In this case, Defendanfs exposure to an adverse

inference from the invocation of the Fifth Amendment would similarly result i~~Defendant asserts the Fifth Amendment privilege, which would occur

continuously throughout these proceedings, his credibility would be subject to

negative inferences. See, e.g., Gebhardt v. Gallardo, 891 S.W.2d 327, 331 (Tex.

App.-San Antonio 1995. no writ); Baxter v. Palmigiano, 425 U.S. 308, 318 (1976).

Undoubtedly, the accumulated effect of these negative inferences will be

crippling to his defense, and will force David Petruska to relinquish his right to

due process and forfeit his legal remedies in this civil case.



Under these circumstances, the Court should attempt to fashion a remedy that

does not impinge upon the Defendant's constitutional right and does not unduly

prejudice either of the parties. See, e.g., Texas Department of Public Safety

Officers Association v. Denton, 897 S.W.2d 757, 763 (Tex. 1995) ("the trial court

should weigh options for delaying civil proceedings during the pendency of

criminal investigations or parallel proceedings"). A temporary judicial stay is one

such remedy. See, e:g., Librado v. MS. Carriers, Inc., C.A. No. 3:02-CV-20950,

2002 WL 31495988, at *1 (N.D. Tex. Nov. 5, 2002) (finding that a partial stay was

appropriate until such time as a verdict of not guilty has been returned or

sentencing has been completed in the criminal action against defendant).



Under Texas law, a trial court may stay a pending case at its discretion. Myer v.

Tunks, 360 S.W .2d 518, 522-23 (Tex. 1962); Space Master Jnt'/, Inc. v. Porta-

Kamp Mfg. Co., 794 S.W.2d 944, 946 (Tex. App .-Houston [1st Dist.l1990, no




Motion to Stay


                                                                                APPENDIX 6
similarity of issues between the criminal matter and the civil litigation. See

Jackson    v. Smith Sec. Serv., Inc.. 786 S.W.2d 787, 788-89 ITex. App.-Houston
[1st Dist]1990, no writ) (where the court using its discretionary power stayed the ·

plaintiffs appeal of her civil case "until the Court o~ Criminal Appeals has decided

her criminal appeal and issued a mandate").


       C. Several factors weigh in favor of granting the stay of the civil
                                   proceeding.


All of the common law factors point to a stay of the cMI proceeding. When

considering a motion to stay in the context of competing interests between the

parties, courts generally weigh several factors, including: (1) the extent to which

the issues in the two cases overlap, (2) the status of the cases including whether

the defendant has been indicted, (3) the interests of the plaintiff in proceeding

versus the prejudice caused by delay, (4) the interests of the defendant, (5) the

interests of the courts, and {6) the public interest. See, e.g., Ubrado. 2002 WL
31495988 at *1; Fierson v. City of Terrell, C .A. No. 3:02 CV 2340-H, 2003 WL
21355969, at *3 (N.D. Tex. June 6, 2003); Trostees of Plumbers and Pipefltters
                                                                                                1
Nat'/ Pension Fund v. Transworld Mech .. Inc.. 886. F. Supp. 1134. 1139 (S.D.N.Y.               1


1995). Each of these factors support staying this case pending resolution of the                i
                                                                                                I
                                                                                                i
parallel-criminal proceeding against the Defendant.                                             i
                                                         .

       The most important factor to be considered in determining w~ether to
                                                                                                iI
                                                                                               ·I
grant a stay "is the degree to which the civil issues overlap with the criminal                 l
issues. Frierson, 2003 WL 21355969, at *3 (finding that the overlap between the
       D




issues in parallel civil and criminal sexual haraSsment suits justified a civil


Motion to Stay


                                                                                  APPENDIX 7
                                      '
 In this case, the subject matter of the civil suit and the criminal indictment is

 virtually identical, both actions arise out of the same February 15, 2014

 allegations that the Defendant threatened the Plaintiff with a deadly weapon. In

 fact, the overlap is so extensive that the Defendant could "legitimately refuse to

 answer essentially all relevant. questions because of the threat of incrimination."

 United states v. Melchor Moreno. 536 F.2d 1042. 1049 (5th Cir. 1976) (citing

 United States v. Gomez-Roias, 507 F.2d 1213, 1220 (5th Cir. 1975} (holding that

 in such circumstances, a witness could be totally excused from responding to

 civil inquiries). Here, the criminal and civil cases almost completely overlap. See

 also Kmart Corporation v. Arends, C.A No. H-96-1212 (S.D. Tex. Dec. 11 , 1996)

 (~[TJhe   strongest case for deferring civil proceedings until after completion of

 criminal proceedings is where a party under indictment for a serious offense is

 required to defend a civil or administrative action involving the saine matter. • /d.

 at 5) (citing, SEC v. Dresser Industries. Inc., 628 F.2d 1368, 1375-76 (D.C. Cir.),

 cert denied, 449 U.S. 993 (1980)).

        The second factor, the status of the cases, also weighs in favor of a stay

 of this civil action. See id. ("A stay of a civil case is most appropriate where a

 party to the civil case has already been indicted for the same conduct.... j . In this

 matter, David Petruska faces current pending felony charges for the same

. conduct alleged by Plaintiff herein. If discovery against Mr. Petruska were to

 proceed before resolution of the criminal proceeding, the parties in both cases

 might very well encounter the kinds of conflicts and tensions-e.g., assertions of.,...,.

 Fifth Amendment prMleges by potential witnesses and concerns about


 Motion to Stay


                                                                                     APPENDIX 8
impact of discovery in this action on the parallel criminal proceeding-that a stay is

precisely designed to prevent.

        The third factor cited above, the interests of the plaintiff, also weighs in

favor of a stay of this proceeding. Because it appears that the criminal action will

be resolved in the reasonably near future, any inconvenience or other prejudice

associated with delaying these proceedings is likely to be slight, if not altogether

non-existent. See Trustees of Plumbers, 886 F. Supp. at 1140 (indicating that the

expectation that the related criminal action would be resolved within six months

supported staying the civil case). Moreover, the interests of the Plaintiff herein,

must be severely discounted to a de minimis amount, for the Plaintiff's entire

claims are that he has fear and apprehension. If the Plaintiff can actually prove

his allegations, there will be little impact on his claimed damages for a six-month

to a year stay in the civil action.

       The interests of the Defendant, the fourth factor, clearly support a stay of

this proceeding. Because the two cases arise from the same alleged facts, the

Defendant faces the unenviable prospect that every statement he makes in the

civil proceeding could be used against him in the criminal case (where, of course,

ordinarily the parties are permitted only limited discovery). In short, allowing

discovery against the Defendant in the instant action, and that would include

discovery from the Defendant or his wife, to proceed on a simultaneous "double

track" with the criminal action compromises Defendant's due process rights in

both proceedings.




Motion to Stay


                                                                                   APPENDIX 9
        The fifth factor cited above, which considers the courts' interests, also

supports staying this proceeding. Staying discovery in this case against the

Defendant until the criminal proceeding is no longer pending will serve judicial

economy because the parties will be in a better position to cooperate with each

other on testimonial matters-thereby avoiding unnecessary disputes and moving

the case along-once the overriding concern about the effect testimony in this

proceeding has on the criminal case is removed . A short stay in this proceeding

also alleviates the consideration by the trial court of the adverse inference claims

that will arise if civil discovery against the Defendant were allowed to proceed.

        Finally, the last factor, the public interest, supports a stay as do the other

factors. "[T]he public's interest in the integrity of the criminal case is entitled to

precedence over the civil litigant." Javier H. v. Garcia-Botello, 218 F.R.D. 72. 75

(W.O.N.Y. 2003). Staying this action in favor of the nearly identical criminal action

would permit the latter to be resolved without any possibility of interference from

the civil ·proceeding (e.g., claims or disputes that one party was using the

testimony in this civil matter unfairly in the criminal case) .

   Thus , all of the factors weigh in favor of granting the stay of the civil

proceeding.

                  D. Texas Law Supports the Granting of the Requested Stay

   The Texas Supreme Court has explained that the dangers of compelling "any

prospective criminal defendant to testify are real. " Texas Department of Public

Safety Officers Association v. Denton, 897 S.W.2d 757, 764 (Tex. 1995)                              .•.                 .       7''·~,·
                                                                                               l    .     , ,, , .
                                                                                                s-1i r- • ·c '6 .
                                                                                           " ..$;.:. ,
                                                                                                                       n•cr          ,,,,r·-.
                                                                                                                     II · II .. · 11 , /•'t'l'~


{Gonzalez, J ., concurring). As "the scope of discovery allowed      in a civil ~rial ft.~~'}l "'.'~.~~~')'
                                                                          ('~~       ~·-·   APPENDIX-/   t· •..    10 ... -~~' J
                                                                                                                      '
                                                                             7'/"'t.                ' ~/ Afl v"' · .. •• ••~!';~:· .. ~
                                                                                 ~"exceed what a prosecutor would be permitted in a criminal proceeding," a

prosecutor "could use the discovery responses ... against [Defendant] in a

criminal proceeding," for the civil "testimony might give a prosecutor a dress

rehearsal of [Defendant's] defense to criminal charges." /d. at 764-65 (collecting

cases).


   Because of those dangers and due process concerns, the Texas Supreme

Court has followed its federal counterparts and held that even a civil plaintiff is

entitled to the protections afforded by the Fifth Amendment when there is a threat

of criminal proceedings. ld. at 760-61. If by asserting the right to silence,

Defendant jeopardizes his civil case, then the guarantee of that right would ring

hollow. Even in the case where it is a civil plaintiff who is using the privilege

offensively, the Texas Supreme Court held that the following should be

considered in assessing how to proceed: When delaying civil proceedings during

the pendency of criminal investigations, one should consider the statute of

limitations for the relevant crime, and "the extent to which the delay would

prejudice the defendant's ability to prepare a defense." /d. at 763 (citing, Wehling

v. Columbia. Broadcasting Sys., 608 F .2d 1084 (5th Cir. 1979)).


   The Denton opinion stands for the proposition that the trial court must fashion

a remedy to make the proceeding fair to both parties.

   The Fifth Amendment can be asserted in both civil and criminal trials




                                                                                APPENDIX 11
32 L. Ed. 2d 212 (1972). Generally, the exercise of the privilege should not be

penalized. Spevack v. Klein. 385 U.S. 511. 515. 87 S. Ct. 625, 628. 17 L. Ed. 2d
574 {1967); Malloyv. Hogan. 378 U.S. 1. 7. 84 S. Ct. 1489. 1493. 12 L. Ed. 2d .

653 {1964) .... The rule against penalizing the use of the· privilege does not

prohibit a trial court from taking acts to ensure that the civil proceeding remains

fair.

/d. at 760.

                              E; Conclusion and Praver for Relief

The Defendant, David Petruska, respectfully submits this Motion and Brief in support of the

Granting of a Stay of the Civil Litigation and requests that this Court stay all trial proceedings,

including but not limited to the deposition of the Defendant and his wife, in this case pending

the outcome of the related criminal matter. Defendant also seeks all other relief to which he

may show himself justly entitled.




Motion to Stay


                                                                                 APPENDIX 12
                 Respectfully submitted,
                 Holmes Firm PC


                 By Michael F. Pezzulli
                 Michael Pezzulli
                 SBN# 15881900
                 14911 Quorum Drive, su·ite 340
                 Dallas, Texas 75254
                 Direct: 469-316-3428
                 Main#: 4699167700 Ext. 104
                 michael@cou rtroom .com




                 Rothwell B. Pool
                 SBN# 16120500
                 408 W . Nash St.
                 Terrell, Tx. 75160-2502
                 Phone: 972-524-7585
                 RB@rbpoollaw. com


                 Counsel for Defendants, David C. Petruska and
                 Sandra L. Petruska




Motion to Stay


                                                  APPENDIX 13
                              CERTIFICATE OF CONFERENCE
I hereby certify that an email conference was had with opposing counsel and no agreement
could be reached.



                                                Is/Michael F. Pezzulli
                                                   Michael Pezzulli




                                 CERTIFICATE OF SERVICE


  I hereby certify that a true and correct copy of the above document ·was em ailed to opposing
      counsel, Ms. Barbara Emerson and Mr. Ralph Allen this the 3rc1 day of August, 2015.



                                                /s/ Michael F. Pezzul/i
                                                   Michael Pezzulli




Motion to Stay

                                                                           APPENDIX 14
Fl4t>Ol20

CauseNo.            C/(tt{~ 00/85                                                                                                     1l ,.
                                                                                                                                      '--' ..... I .
                                                                                                                                             ·• .,   ...•;-   (•   .
C:Ourt: 294111 Judicial District Court of VanZandt County, Texas                                                                                              '. !: .n?.,.

TheStal¢ofTexas Vs. DAVID CHARLES PETRUSKA

Cha~e:          PC 5eetfon 22.02-Aggravatcd Assault with a DeadJy Weapbn

Degree: Second De.gree Fl!lony
• · -~ ••·• • • '• ·• • • • • ••-• a" • ·• a • .• • •• • • • • • • a il• a ..A • • • a •• • ·· ·~ -• • ·• • ·• ·• ·• ·• • • • • a ·• • ·• • ·• ·• • • • • • • • • • • .-.·
lN THE NAl\lfE AND BY AUTHORITY OF THE STATE OF TEXAS:

            THE GR.A!~D JURY,_ for the County of V~n landt, Stare of Texas. duly selected

impan~led,          swam, charged.' and organized as such at lhe JANUARY Term                                                            A.D~        2014 of the

2941• Jvdicial District Co\111 for said County, upori their oaths present ip and to said court at said

term that DAVID CHARLES PETRL'SKA herei11after st)iled Defendant, on or about

Fl!BR.UARY ts11i, 2014, and before the presentrnent of this indictment,Jn the County and Smte

aforesaid. did then ·aQ(i th~ intentiol'\ally or knowingly threaten TOM LTILE. with imminent

bodliy injucy by POIN'fiNO.A FIREARM AT HIM AND THREATENINO TO KILL HIM~ and
did and there use or exhibit a deadly weapon. to wit A FIREARM, during the commission of the

said assault and said FlRtARM .in the manner and means of use could have caused. serious

·bodily ilijuryor d~ to TOM LYTLE;

Against the peace and dignity of the State.




                                                                                                                                                      APPENDIX 15
                                                                                                                                              i·.




                             T B :Z    STAT B                         0 F            T B% AS
                                                  CU4-00185

                                  PRECEPT TO SBRVJ!: DIDJ:CTMEHT


TO THE SHERIFF OF VAN ZANDT COONTY I                SAID STATE I                    GREETING:

     YOU ARE HEREBY COMMANDED to serve

                            DAVJ:D Clt\lJI.BS PB'l'lilUSKA                  1       DOB:        5/11/1945

the defendant in Cause No. Ckl4-00185, wherein The State of Texas is

pla.intiff, and DAv.tD CHARLBS Pll'l'Rt1SltA , is defendant, in person, with

the accompanying certified copy of the original Bill of Lndictment now on

tile in 294th District Court, van Zandt County, Canton, Texas.

     HEREIN FAIL NOT, but of this Writ make due return as the law directs.

     Issued and given under my hand and seal of Office, this the 21st

Of April   I   2014.




                               S H E R X F F' S                        RETURN


     came to     band   on the _2='...,.C~ day ot _ ___.4u,:.«::-.:../.:../______, 2o.l!:f_,
                                                                     by delivering to the within named

                                                                             in        my      custody, in            person, a

certified copy of the indictment mentioned within, and delivered to me with

this writ, on the              1.(                        day of            --'~J,i'l'(';FII..:I:..r.•t_ _ _ __
                              ,,_
     Returned on the       ---~~~--   day of                   , - - - • 20..1!L.
                                                     -_.64~•1UC.:a~:J._·
                                                                           L , R-4'{.                Sheriff,
                                        _.-;V.c~.W~DL..4o!,..>!C.IIII#.J..,-,;;.L._·- - - -   county, Texas •

                                                                        BY_                           ~:#=-:'fn:;.r....l-----
                                                                                       ___,_/tuc:u;Jw.,_.·




                                                                                                                                APPENDIX 16
                                                                                                         Filed 8/14/2015 6:41:45 PM
                                                                                                                   Karen L. Wilson
                                                                                                                      District Clerk
                                                                                                          Van   Zan       Prior to suit being filed, on or about April21, 2015, David Petruska was indicted by a

Van Zandt County Grand Jury (not by Plaintiff Thomas Lytle) for this assault with a deadly

weapon.

       Defendant David Petruska h~ previously alleged that the assault identified by Plaintiffs

"had no connection to the disputed easement"2 While Defendant David Pe1ruska now contends

these civil proceedings will undermine Defendant's Fifth Amendment privilege; Defendant has

waived that privilege. By an Affidavit flled with this Court on December 1, 2014, an exhibit to

Defendants David C. and Sandra L. Petruska's Response to Plaintiff's Motion for Summary

Judgment on Liability; Subject to Their Motion for Continuance, Defendant testified as follows:

              In paragraph 21 of Plaintiffs Motion for Summary Judgment on Liability
              (filed October 29, 2014), the Lytles wrote, ..The Pe1ruskas have taken
              actions to assert their rights to the easement, including coming on to
              Plaintiffs' property and threatening Plaintiff, Thomas Lytle, with an
              assault rifle." This is false. I never came on to the Lytles' property with
              an ·asSault rifle. On February 15, 2014, I had an Ull.loaded assault rifle on
              my gator and was driving on my own property. I had my rifle because
              Thomas Lytle had threatened to shoot me and three other workers, while
              we were working on a fence on our property. I never threatened Thomas
              Lytle with my rifle. Also, my driving with the rifle in my gator had no
              connection to the ~isputed easement
                                                    3



       Even if this Court were to find there is no waiver of Defendant's Fifth Amendment

privilege, there are no grounds to stay proceedings in this action. The alleged risk to Defendant

is one of his own making.      As this Court is aware, Defendant David Petruska's criminal

proceeding has been set for pretrial hearing eight times. In each instance the proceedings have

been continued at Defendant's request.




                                                                                      APPENDIX 18
                                             LEGAL ARGUMENT

         The Courts have repeatedly held Defendant has no constitutional right to a stay of the

civil proceedings. "There is no general federal constitutional, statutory, or common law rule

barring the simultaneous prosecution of separate civil and criminal actions." SEC v. Kiselak

Capital Group, LLC, No. 4:09-CV-256-A, 2011 WL 4398443 *2 (N.D. Tex. Sept. 20, 2011);

SEC v. First Financial Group, 659 F.2d 660, 666 (5th Cir. 1981). There is no constitutional or

statutory provision allowing a party "the right to choose the case, either criminal or civil, which

he desires to first proceed to trial." Gebhardt v. Gallardo, 891 S.W.2d 327, 331 (Tex. App.-

San Antonio 1995).

         Defendant's request is an extraordinary remedy which acts as a blanket assertion of the

Fifth Amendment. Blank assertions of the Fifth Amendment are improper. SEC v. Kiselak Cap.

Group, LLC, 2011 WL 4398443 *2; United States v. Godwin, 625 F.2d 693, 701 (5th Cir. 1980);

Gebhardt, 891 S.W.2d at 330. It is ''the rule rather than the exception" that civil and criminal

proceedings move forward contemporaneously. Alcala v. Texas Webb County, 625 F. Supp. 2d
391, 397 (S.D. Tex. 2009); Gebhardt, 891 S.W.2d at 330.

         In determining whether a stay is appropriate, the "first and most important factor is the

degree to which the civil issues overlap with the criminal issues." SEC v. Kiselak Cap. Group,

2011 WL 4398443 *2. In this instance, as admitted by Defendant David Petruska, the facts

surrounding his assault on Thomas Lytle are related but tangential to whether Defendants

claimed an easement and whether there was fraud under TEX. CIV. PRAC. & REM. CODE

§ 12.002(b).      To justily a stay, David Petruska must make a strong showing that "the two




PLAINTIFFS' OPPOSITION TO DEFENDANT DAVID C. PETRUSKA'S
MOTION TO STAY ALL PROCEEDINGS
\\Bdnt-fsl \wpprolaw\3191.002\274205 .docx

                                                                                        APPENDIX 19
and civil cases] is impossible." Alcala, 625 F. Supp. 2d at 401. As in Alcala, the facts of the

proceedings do not overlap. The criminal proceedings involved the actions of Defendant on one

particular day: his threat to shoot and kill Plaintiff Thomas Lytle with an assault rifle. The

conduct which forms the basis of this suit is ''at least one step removed." Liability is based on

actions taken years before David Petruska's assault and relate to property rights. As stated by

the court in Alcala, any alleged overlap is further reduced when private parties are involved in

the civil suit. Id. Private party plaintiffs have interests distinct from those of the government

         As there is little overlap, Defendant David Petruska has the ability to defend both actions

and rely on this Fifth Amendment rights (to the extent not already waived). If he is questioned

regarding the assault, he can repeat his earlier testimony, testify anew ?r invoke his Fifth

Amendment right not to incriminate himself.

         On the other hand, to invoke the extraordinary remedy of a stay would violate Plaint:iff's
                                                                 .         .
rights under Article 1, Section 13 of the Texas Constitution. In re: Gore, 251 S.W.3d 696, 699
                                                                                                          I.
                                                                                                          I
(fex. App.-San Antonio, 2007). To stay the case will violate the "open courts" provisions of

the Texas Constitution. Gebhardt, 891 S.W.2d at 332.                 Plaintiffs are entitled to their

constitutional right of access to the courts. As part of that right they are entitled to full discovery

within a reasonable time, to develop claims and have their case tried. In re: Gore, 251 S.W.3d at

699. In Gore the court identified repeated holdings by various Texas Courts of Appeal, finding

an abuse of discretion when civil proceedings are stayed during the pendency of criminal

proceedings.

         To the extent Defendant's rights later become an issue the Court can fashion remedies




PLAINTIFFS' OPPOSffiON TO DEFENDANT DAVID C. PETRUSKA'S
MOTION TO STAY ALL PROCEEDINGS
\\Bdnt-fsl\wpprolaw\3191.002\274205.docx

                                                                                           APPENDIX 20
trial. Defendant has not shown any factual basis to support the extraordinary relief sought

Defendant's entire argument is that there is a criminal proceeding pending so the civil action

should be stayed. That simply is not the law.

         Defendant David Petruska has not established special circumstances which would

warrant such extraordinary relief. To grant this relief would deny Plaintiffs their constitutional

right of access to the courts. Defendants' Motion to Stay should be denied.

         WHEREFORE, for the reasons stated above, Plaintiffs Thomas Lytle and Ellen Lytle

respectfully request that the Court deny the Motion to Stay.

                                             Respectfully submitted,

                                             BELLINGER & SUBERG, LL.P.




                                             By:
                                                    BARBARA L. EMERSON
                                                    Texas State Bar No. 06599400
                                                    10,000 N. Central Expy., Suite 900
                                                    Dallas, Texas 75231
                                                    Telephone: 214/954-9540
                                                    Facsimile: 214/954-9541
                                                    bemerson@bd-law.com

                                             ATTORNEY FOR PLAINTIFFS,
                                             THOMAS LYTLE AND ELLEN LYTLE




PLAINTIFFS' OPPOSffiON TO DEFENDANT DAYID C. PETRUSKA'S
MOTION TO STAY ALL PROCEEDINGS
\\Bdnt-fsl\wpprolaw\3191.002\27420S.docx

                                                                                       APPENDIX 21
                                     CERTIFICATE OF SERVICE

        The undersigned certifies that a true and correct copy of foregoing has been forwarded to

all counsel via eservice and email on the 14th day of August, 2015 as provided below.


Ralph E. Allen                                    Michael F. Pezzulli
Attorney and Counselor at Law                     Holmes Finn PC
100 East Ferguson, Suite 901                      14911 Quorum Drive, Suite 340
Tyler, Texas 75702                                Dallas, Texas 75254
(903) 593-9727 Telephone                          (469) 916-7700
rallen@tyler.net                                  Michael@courtroorn.com




                                             Barbara L. Emerson




PLAINTIFFS' OPPOSffiON TO DEFENDANT DAVID C. PETRUSKA'S
MOTION TO STAY ALL PROCEEDINGS
\\Bdnt-fsl\wpprolaw\3191.002\27420S.docx
                                                                                        APPENDIX 22